                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

MARGARITA 0. DONATO,                  )
                                      )
            Plaintiff,                )
                                      )
      v.                              ) Civ. No. 18-476-CFC-SRF
                                      )
                  1
ANDREW SAUL        ,                  )
Commissioner of Social Security       )
Administration,                       )
                                      )
            Defendant.                )

                                   ORDER

      At Wilmington this   'it day of September, 2019, having considered the
Report and Recommendation issued by Chief United States Magistrate Mary Pat

Thynge on July 22, 2019, and upon the expiration of the time allowed for

objections pursuant to Rule 72 of the Federal Rules of Civil Procedure with no

objections having been filed;

      IT IS ORDERED that:

      1. Magistrate Judge Thynge's Report and Recommendation (D.I. 22) is

adopted.

      2. Plaintiffs motion for summary judgment (D.I. 14) is granted in part and
1
  Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019
to succeed Acting Commissioner Nancy A. Berryhill. Berryhill was the original
party in this case. Pursuant to Federal Rule of Civil Procedure 25(d) and 42
U.S.C. §405(g), Andrew Saul was automatically substituted as the Defendant in
this action.
denied in part.

      3. Defendant's motion for summary judgment (D.I. 18) is granted in part

and denied in part.

      4. The case is remanded with instructions to: 1) Address the excluded

limitations in the hypothetical question posed to the VE as discussed in this

Recommendation; and 2) Re-assess Plaintiffs residual functional capacity and her

ability to return to past relevant work.
